OFFlCEOFTHEAlTORNEY        GENERAL OFTEXAS
                              AUSTIN



     BonorableD. Rioherd Vogee
     oounty Attorney




                                     Sohool-M&@ct.     \
               We aoknowledgereoei
i    194&,in whloh you reques
      to the validity or an ori
     'IndependentSohool Dfstri                arper ana Colqpanfor
      Elexarcounty, Texas, r0r,               0r d4mqu4nt    tax48
      due sold Independent Soho
               Paragraph m    thl            provides that the
')   $hm&   Dlstriot ls,%o pa&,Murph          and Oonipanythe sum
                                              ooverlng the aost
                                                        atmlpa,
                                                        g4rrormane0
                                               id opt .or the rim
                                                l&litlon to 19%
                                         to the term or the am-
                                        on Ho. o-$OOk, in whloh
                                      nquent tar attcmnef for 4n
                                  oat&2 not make ohargea for stanipr,
                                  n to 15s of the amount of t&ea

                         opinion or this department that the pro-
                       ph 8 of the contraot imbmltted are Illegal
                                    In view 0r this ooJl~lualon,we
                                               e other point6 pro-
     rented In your opinion request.